PER CURIAM.
These causes coming on regularly for entry of judgments upon the stipulation of counsel for the respective parties that these causes shall abide the final judgment entered in companion cause, Chester N. Weaver Co. v. Commissioner of Internal Revenue, 100 F.2d 1010, in which judgment has this day been entered, it is ordered that a judgment of affirmance of the decision of the Board of Tax Appeals in each cause be forthwith filed and entered, and that the mandates of this court herein issue forthwith.